Exhibit 99.1 Magnum Hunter Resources Corporation Announces Closing of $150 Million Senior Revolving Credit Facility 11/24/2009 HOUSTON, TX(Marketwire - 11/24/09) - Magnum Hunter Resources Corporation (AMEX:MHR) (the "Company") announced today that the Company has closed on its previously announced commitment for a new $150 million three-year term senior secured revolving credit facility ("the new bank facility") provided by the Bank of Montreal ("BMO"). Magnum Hunter intends to use the initial advance under the new bank facility to repay all current borrowings under existing loan facilities with CIT. The full repayment of those loans occurred yesterday. The borrowing base will likely increase as the Company continues to grow its proved reserve base as contemplated with the next closing within the next sixty days on the acquisition of Triad Resources and affiliated assets. The new bank facility is governed by a semi-annually borrowing base redetermination derived from the Company's proved crude oil and natural gas reserves. The initial borrowing base has been established at $25 million; however, the Company's borrowing base may be increased up to the maximum commitment level of $150 million as the Company's asset base grows. All other terms and conditions are those usual and customary for this type of commercial bank borrowing facility. The applicable interest rate margin for this new bank facility will range from LIBOR plus 2.50% to LIBOR plus 3.50% depending on the amount drawn on the facility. The final agreement, which includes the specific terms and covenants governing the Company's new bank facility, will be filed with the Securities and Exchange Commission. BMO acted as Lead Arranger, Book Runner and Administrative Agent for the Company's new senior credit facility. Management Comments Mr.
